Title: Franklin’s Copy of News Brought by Captain Jenkins, [c. 15 February 1778]
From: Franklin, Benjamin
To: 


The use of this news is an interesting example of American propaganda at work. The Captain brought a mixture of true and false information that was supposedly available on Nantucket when he left it for France on January 6. The island at that time of year, even today, is scarcely the nerve center of American news; where, then, did his come from? Some of it perhaps from newspapers and some from local rumor, retouched for all we know by his imagination while at sea. In any case the intelligence had a warm reception when he landed at Paimboeuf. John Paul Jones was so much impressed by what he heard that he made a signed report to the commissioners. Jenkins must have been in Nantes the next day, when Jonathan Williams added two tidbits to that report. As soon as the commissioners had these glad tidings they recognized their value. Franklin copied Jones’s report verbatim and tacked on Williams’ additions; Deane then sent the copy to Gérard for the edification of Versailles. This memorandum, with embellishment, was soon circulating in Paris, whence a report went to England on February 20: Franklin had received the news, it said, in a letter from a member of Congress, writing him from Nantucket on January 6. On February 27 an incomplete translation of the memorandum appeared in the Gazette de Leyde. The commissioners made good use of a little truth interwoven with much untruth.
  
[c. February 15, 1778]
  Capt. Charles Jenkins who sail’d from Nantucket the 6th Jany. and arrived in the River of Nantes the 9th Feby. Reports, That Gen. Washington’s Army consisting of 16,000 regular Troops, and 4000 Virginia Militia, were posted within a few Miles of Germantown and at other Places round Philadelphia, in such a Manner that it was impossible for Howe to forage. That the Jersey Militia was sent home to protect their own Country. That General Burgoyne was not permitted to embark his Troops at Rhodeisland, and that no Transports for their Reception had arrived at Boston. Burgoyne and his Officers were confined to certain Limits in the Neighbourhood of Winter Hill. That 20,000 of the Eastern Militia were to be raised for 3 Months, to reinforce Gen. Washington. That no Sort of Difficulty was found in raising them: And that the Attack of Howe was determined on. That our Army was never before so well cloathed, provided, or in such Spirits. That our new Frigates were in Safety above Philadelphia. That the Generals Gates and Putnam commanded at King’s Bridge; and that the Enemy under Clinton held no Post without that Place. That great Numbers of Prizes had arrived, and that every Article of Provisions was becoming cheap, in consequence of the Increase in Value of the Continental Money, which has come into Credit faster than it formerly depreciated.
Gen. Lee was exchanged for Gen. Prescot. Gen. Washington had no Intention of going into Winter Quarters.
 
Notation: acct 1778.
